DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 13, 2020.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0347063) in view of Gandhi et al. (US2019/0295547).
As per claim 1, Liu discloses, a method of operating a voice assistant activation system, the voice assistant activation system comprising a microphone, a first voice assistant module, and a second voice assistant module (Fig, 6), the method comprising: 
receiving, via the microphone, a voice input (Fig. 6, element 103 “Network microphone device); 
transmitting the voice input via 
transmitting the voice input via 
activating the first voice assistant module when the voice input comprises a first keyword (Paragraphs 0024 and 0025); and 
activating the second voice assistant module when the voice input comprises a second keyword (Paragraphs 0024 and 0025).  
Lui does not explicitly disclose, however Gandhi discloses, a first and second virtual microphone (Fig. 1, elements 180-180n and SDK/API works as virtual microphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lui by including virtual microphone taught by Gandhi for providing a speech command for the IoT device at the manager module through a mobile application, a smart speaker, a web interface or any other interface and connected to a central speaker-to-IoT cloud service (Abstract).

As per claim 2, Liu does not disclose, however Gandhi discloses, wherein the first and second voice assistant modules are software programs implemented by a controller of an appliance, and wherein the first virtual microphone and the second virtual microphone are software programs designed to receive the voice input from the microphone and transmit the voice input to each of the first and second voice assistant modules (Paragraphs 0035, 0039, and 0040).  

As per claim 3, Liu discloses, wherein the first voice assistant module is different from the second voice assistant module (Paragraph 0024).  

As per claim 4, Liu discloses, wherein the microphone simultaneously sends the voice input to both the first virtual microphone and the second virtual microphone (Paragraph 0096).  

As per claim 5, Liu does not disclose, however Gandhi disclose, wherein the first virtual microphone comprises a first virtual interface receiving and distributing a duplicated output of the microphone and the second virtual microphone comprises a second virtual interface receiving and distributing a duplicated output of the microphone (Fig. 1, elements 150-n, 180n, and SDK/API).  

As per claim 6, Liu does not disclose, however Gandhi disclose, wherein the first voice assistant module and the second voice assistant module each communicate with the first virtual microphone and the second virtual microphone (Fig. 1, elements 150-n and SDK/API).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lui by including virtual microphone taught by Gandhi for providing a speech command for the IoT device at the manager module through a mobile application, a smart speaker, a web interface or any other interface and connected to a central speaker-to-IoT cloud service (Abstract).
As per claim 7, Liu discloses, further comprising deactivating the second voice assistant module upon extracting the first keyword (Paragraph 0096). 
 
As per claim 8, Lui discloses, further comprising deactivating the first voice assistant module upon extracting the second keyword (Paragraph 0096).  

As per claim 9, Lui discloses, wherein the first keyword is different from the second keyword (Paragraphs 0024 and 0025).  

As per claim 10, Lui discloses, wherein the computer implemented operating system is provided in a home appliance (Paragraph 0026).

As per claims 11-20, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-10, because the corresponding claims have similar limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadkar et al. (US 2022/0013122) discloses, voice assistant tracking and activation.
Chakladar et al. (US 2013/0325484) discloses, method and apparatus for executing voice command in electronic device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
July 28, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656